internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-106935-99 date date in re parent purchaser seller target target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate plr-106935-99 target_affiliate target_affiliate date a date b date c x company official authorized representative this responds to your letter dated date requesting on behalf of purchaser an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for purchaser to file an election under sec_338 of the internal_revenue_code the code and sec_1_338-1 of the income_tax regulations with respect to purchaser’s acquisition of target stock on date a hereinafter referred to as the election additional information was received in letters dated june and date the material information submitted for consideration is summarized below parent owns all of the outstanding_stock of purchaser parent is treated as a partnership for u s income_tax purposes parent and purchaser file their respective federal_income_tax returns on a calendar_year basis on date a purchaser purchased x of the stock of target from seller it is represented that purchaser's acquisition of target stock qualified as a qualified_stock_purchase within the meaning of sec_338 at the time of the purchase target wholly owned target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate and target_affiliate collectively referred to as target subs the election was due on date b but for various reasons it was not filed on plr-106935-99 date c which is after the due_date for the election company official and authorized representative discovered that the election was not timely filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for purchaser’s taxable_year in which the acquisition sale was consummated the taxable_year in which the election should have been filed or for any taxable_year s that would have been affected by the election had it been timely filed the taxpayer has made the following representations in connection with the ruling_request a b c d e f g h i purchaser acquired x of the stock of target from seller in a taxable transaction on date a purchaser was not related to seller within the meaning of sec_338 the acquisition satisfied the definition of purchase within the meaning of sec_338 purchaser’s acquisition of the target stock constituted a qualified_stock_purchase within the meaning of sec_338 target subs qualify as target affiliates of target under sec_1_338-1 of the income_tax regulations purchaser or a related corporation partnership or conduit has not acquired stock or assets from the seller or related corporation partnership or conduit during the consistency_period prior to date a target and target subs were not controlled_foreign_corporations as that term is defined under sec_957 at the time of its sale of target’s stock seller was not a controlled_foreign_corporation as that term is defined under sec_957 nor was seller a u_s_person as that term is defined under sec_957 prior to date a target and target subs were never owned directly or indirectly by u s shareholders moreover target and target subs were not passive foreign investment companies and could not have been passive foreign investment companies for which an election under sec_1295 was in effect as target and target subs were never owned directly or indirectly by u s shareholders target and target subs were not foreign investment companies or foreign_corporations the stock ownership of which is described in sec_552 prior to the acquisition neither seller target nor target subs filed a u s income_tax return or were subject_to u s income_taxation seller was a foreign_corporation and to the best of the knowledge of purchaser was not subject_to plr-106935-99 u s taxes and did not file a u s tax_return sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as a purchase by a corporation during the month acquisition period of another corporation’s stock which represents at least percent of the total combined voting power of all classes of stock entitled to vote and which has a value equal to at least percent of the total value of all of the stock of such corporation sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 and that if a target_affiliate is acquired in a qualified_stock_purchase it is also a target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer plr-106935-99 demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standard the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case purchaser was required by sec_1_338-1 to file the election on date b however for various reasons the election was not filed subsequently purchaser filed this request under sec_301_9100-1 for an extension of time to file the election the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the election provided purchaser establishes it acted reasonably and in good_faith granting relief will not prejudice the interests of the government and the procedural requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied information affidavits and representations submitted by purchaser company official and authorized representative explain the circumstances that resulted in the failure_to_file a valid election the information establishes that a tax professional was responsible for the election that purchaser relied on the tax professional to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that purchaser has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser to file the election with respect to purchaser’s acquisition of the stock of target on date a as described above the above extension of time is conditioned on the taxpayer’s u s tax_liability plr-106935-99 being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayer’s tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer’s liability is lower sec_301_9100-3 purchaser should file the election and provide notice in accordance with sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form purchaser’s returns must be amended as applicable to report the acquisition as a sec_338 transaction a copy of this letter should be attached to the election form and a copy of this letter and the election form should be attached to the returns see announcement 1998_2_irb_38 no opinion is expressed as to whether purchaser’s acquisition of target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock qualifies for sec_338 treatment and if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and its representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-106935-99 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel corporate deputy assistant chief_counsel by bernita l thigpen
